Citation Nr: 0929116	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In July 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In March 2009, the 
Veteran testified during a Board hearing before the 
undersigned Acting Veterans Law Judge at the RO.  Transcripts 
of both hearings are of record.

By rating action in December 2007, the RO denied the 
Veteran's separate claim for service connection for a 
bilateral hip, for a bilateral ankle, and for a back disorder 
secondary to his service-connected bilateral chondromalacia 
patella.  The Veteran has not appealed this determination and 
it will not be further addressed.

The issues of entitlement to service connection for a 
bilateral hip disorder, for a low back disorder, and for a 
neck disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDING OF FACT

On March 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for service 
connection for a bilateral ankle disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for a bilateral 
ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  During his Board 
hearing in March 2009, the Veteran's service representative 
told the undersigned that the Veteran wished to withdraw his 
appeal for his claim for service connection for a bilateral 
ankle disorder and that communication has now been reduced to 
writing as it appears in the hearing transcript.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it 
is dismissed.


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is dismissed.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims for service connection 
for a bilateral hip disorder, for a low back disorder, and 
for a neck disorder by correspondence dated in April 2004; 
however, the Board finds that a remedial notice should be 
provided as a result of the court decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that an attempt should be made to obtain 
a complete copy of the Veteran's service treatment records.  
A review of the claims file discloses photocopies of several 
service treatment records, including his August 1992 
enlistment examination; however, there is no copy of his 
November 1996 discharge examination, which was noted in the 
June 2004 rating decision now on appeal.  Further, a 
handwritten note attached to the December 2008 letter 
notifying the Veteran of his Board hearing indicated that the 
Veteran's service treatment records, perhaps the originals, 
needed to be placed in an envelope.  No such envelope is 
found in the claims file.  Therefore, on remand the AMC/RO 
should take all necessary action to locate and associate with 
the claims file the Veteran's complete original service 
treatment records, to include contacting  the National 
Personnel Records Center (NPRC) or the service department, if 
necessary.

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Board notes that a Decision Review 
Officer indicated that the Veteran would be afforded a VA 
examination of the neck with a medical opinion during the 
July 2007 RO hearing and the September 2007 supplemental 
statement of the case noted that an examination may be in 
order for this claimed disorder.  In addition, the available 
copies of service treatment records show complaints of mid 
back pain and pain between the shoulders during service.  
Therefore, on remand, the AMC/RO should attempt to schedule 
the Veteran for a VA examination of the neck and back to 
determine if the Veteran has current neck and back 
disabilities and, if so, whether those disabilities are 
related to his period of active duty.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claims.  The claims file reflects that the 
Veteran has received outpatient medical treatment from the 
Beckley VA Medical Center ("VAMC") in West Virginia; 
however, as the claims file only includes records from that 
facility dated up to July 2005, any additional records from 
the facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO must ensure that it has 
complete copies of the Veteran's service 
treatment records, especially a copy of 
his November 1996 discharge examination.  
Unsuccessful efforts to obtain such 
records, from the National Personnel 
Records Center or from the service 
department, must be documented in the 
claims file.

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his hip, back and neck disorders and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of these disorders from the 
Beckley VA Medical Center (VAMC") in West 
Virginia, from July 2005 to the present.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  After all available records are 
associated with the Veteran's claims file, 
the Veteran should be scheduled for an 
appropriate VA examination of his claimed 
neck and back disorders.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examiner should state whether there 
are current neck and back disabilities, 
and if so, whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that any currently found 
neck and back disability had its onset 
during service or is otherwise due to his 
period of active duty.  All opinions 
rendered by the examiner are to include 
sustainable reasons and bases to support 
the opinions.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for a bilateral hip disorder, 
for a low back disorder, and for a neck 
disorder should be reviewed.  If any 
benefit sought remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KAREN ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


